Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20060097966) in view of Yamazaki (US 20060273999, (‘3999) .   
Regarding claim 1:
Choi discloses a display panel (Fig. 4), comprising a driving array (TFT array of the pixels) layer having functional layers (e.g. source gait and drain of the transistor), the driving array layer comprising: 
a first transistor (M1), wherein the first transistor comprises a first active layer (source or drain of M1) (Fig. 4, [0040-0041]); 
a second transistor (M2), wherein the second transistor comprises a second active layer (sourse or drain of M2) ([0040-0041]); 
a first capacitor (C1) comprising a first plate and a second plate (electrodes for C1) ([0040-0041]); and
  a second capacitor (C2) comprising a third plate and a fourth plate (electrodes for C2), wherein the first plate and the second plate (i.e. first and second electrode for C1) are located in two of the functional layers (functional layer of T1 and T2) ([0040-0041]), respectively, and the third plate and the fourth plate (electrodes for C2) are located in two of the functional layers (T1, T2), respectively (see Fig. 4) (0040-0041, Fig. 4).
Choi does not specifically disclose insulating layer.
Yamazaki (‘3999) discloses insulating layer (703), (in [0227], Fig. 36 discloses a base layer 701 and a TFT 750 and a semiconductor layer 712 constituting one of electrodes of a capacitance portion 751 are formed over a substrate 700. Over these layers, a first insulating layer 703 is formed, which functions as a gate insulating layer for the TFT 750, and as a dielectric layer forming capacitance for the capacitance portion 751). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teaching of Yamazaki (‘3999), thereby increasing the capacity of the capacitor storage. 

2.	Claims 2-4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub. No: 20060097966) in view of Yamazaki (20060273999) and further in view of Hector (US 20060077134).
Regarding claim 2:
Choi in view of Yamazaki does not specifically disclose the first capacitor has a greater capacitance than the second capacitor.
Hector discloses wherein the first capacitor (C1=3PF) has a greater capacitance than the second capacitor (C2=1.5PF) (see Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teaching of Yamazaki (‘3999) and Hector, thereby providing high efficient data transmission in the display device.
Regarding claim 3:
Choi discloses wherein the driving array layer comprises a pixel circuit (see Fig.4), wherein the pixel circuit comprises a driving transistor (M1), the first capacitor (C2) and the second capacitor (C1), wherein the first capacitor is connected between a first power signal terminal (ELVD) and a gate electrode of the driving transistor (M1) and is configured to store a signal transmitted to the gate electrode of the driving transistor ([0040-0041]).
Regarding claim 4:
 Choi discloses wherein the driving array layer comprises: a pixel circuit (140) comprising the first capacitor (C2); and a driving circuit (data driver 120, see Fig.3) configured to provide a control signal to the pixel circuit and comprising the second capacitor (C2) ([0032], [0040]).
Regarding claim 11:
Choi discloses wherein the pixel circuit comprises the first transistor and a third transistor (M1, M3), and the driving circuit  comprises the second transistor (M2 ) and a fourth transistor (M4), wherein the third transistor comprises a third active layer, the fourth transistor comprises a fourth active layer, a channel region (gate) of the first transistor (M1) has a width of W1 and a length of L1 (channel  of M1 has size); a channel region of the second transistor  (M2) has a width of W2 and a length of L2 (channel of M2); 
a channel region of the third transistor (M3) has a width of W3 and a length of L3 (channel of M2 has size); and a channel region of the fourth transistor (M4) has a width of W4 and a length of L4 (channel of M4 has size). 
Yamazaki (‘3999) discloses   transistor comprising oxide semiconductor ([0234]), and transistor comprising silicon (in [0230] discloses the base layer 701, an insulating film such as silicon oxide, silicon nitride, or silicon nitride oxide can be used (see [0234] Silicon oxide, silicon nitride, silicon nitride oxide, or the like can be used as the first insulating layer 703, which can be formed in a single layer or in a stacked layer of a plurality of films). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teaching of Yamazaki (‘3999), thereby increasing the capacity of the capacitor storage.
3.	Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20060097966) in view of  Yamazaki (20060273999, (‘3999) ) further in view of Kwon (US 20060077142).
Regarding claim 12:
Choi in view of Yamazaki (‘3999) does not specifically disclose  wherein each of the first transistor and the third transistor is a switching transistor of the pixel circuit, where |W1/L1−W4/L4|<|W2/L2−W3/L3|. 
However, Kwon (US 20060077142) discloses  the channel  and the channel width and channel  length of the switching transistors M1 are set up in order that the transistor M21 may output the unit current. The limitations of claim 12 will be obvious in the system of Kwon, since Kwon in [0125] discloses  the channel width and the channel length of the transistors M22 to M24 are set up in order that the transistors M22 to M24 may respectively output the currents which are 2 times, 4 times, and 8 times the unit current I. [0126] In more detail, the ratio between the channel width and the channel length (W/L) of the transistor M21 is set to be 1/16 times the ratio of each of the transistors M11 to M14, and the ratios of the transistors M22 to M24 are respectively set to be 2 times, 4 times, and 8 times the ratio of the transistor M21.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teaching of Yamazaki (‘3999) and Kwon, thereby improve emitting efficiencies of display device.

Regarding claim 13:
Choi in view of Yamazaki (‘3999) does not specifically disclose wherein the first transistor is a driving transistor of the pixel circuit, and the third transistor is a switching transistor of the pixel circuit, where |W1/L1−W4/L4|>5*|W2/L2−W3/L3|.
However, Kwon (US 20060077142) discloses  the channel  and the channel width and channel  length of the switching transistors M1 are set up in order that the transistor M21 may output the unit current. The limitations of claim 13 will be obvious in the system of Kwon, since Kwon in [0125] discloses  the channel width and the channel length of the transistors M22 to M24 are set up in order that the transistors M22 to M24 may respectively output the currents which are 2 times, 4 times, and 8 times the unit current I. [0126] In more detail, the ratio between the channel width and the channel length (W/L) of the transistor M21 is set to be 1/16 times the ratio of each of the transistors M11 to M14, and the ratios of the transistors M22 to M24 are respectively set to be 2 times, 4 times, and 8 times the ratio of the transistor M21.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teaching of Yamazaki (‘3999) and Kown, thereby improve emitting efficiencies of display device.
Regarding claim 14: 
Choi in view of Yamazaki (‘3999) does not specifically disclose wherein the first transistor is a switching transistor of the pixel circuit, and the third transistor is a driving transistor of the pixel circuit, where 5*|W1/L1−W4/L4|<|W2/L2−W3/L3|.
However, Kwon  (US 20060077142) discloses  the channel  and the channel width and channel  length of the switching transistors M1 are set up in order that the transistor M21 may output the unit current. The limitations of claim 14 will be obvious in the system of Kwon, since Kwon in [0125] discloses  the channel width and the channel length of the transistors M22 to M24 are set up in order that the transistors M22 to M24 may respectively output the currents which are 2 times, 4 times, and 8 times the unit current I. [0126] In more detail, the ratio between the channel width and the channel length (W/L) of the transistor M21 is set to be 1/16 times the ratio of each of the transistors M11 to M14, and the ratios of the transistors M22 to M24 are respectively set to be 2 times, 4 times, and 8 times the ratio of the transistor M21.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teaching of Yamazaki (‘3999) and Kwon, thereby improve emitting efficiencies of display device.

4.	Claim(s) 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20060097966) in view of  Yamazaki (20060273999, (‘3999) and further in view of Yamazaki (20110089414 (‘9414)).
Regarding claim 5:
Choi in view of Yamazaki (‘3999) discloses wherein the insulation layers comprise: a first insulation layer (gate insulating 233) provided between the first plate and the second plate (capacitance element 3105, see Fig. 31); and 
a second insulation layer (gate insulation for second capacitor 3101) provided between the third plate and the fourth plate, ( capacitance wiring line 235 overlaps the connection wiring line 229 with the third interlayer insulating film 233 interposed therebetween. In the present invention, a storage capacitor 236 is formed from the capacitance wiring line 235, the third interlayer insulating film 233, and the connection wiring line 229 ([0273-0276]).
Yamazaki (3999’) does not specifically disclose the first insulation layer has a greater hydrogen content than the second insulation layer” as recited in claim 5 and wherein the first insulation layer has a smaller oxygen content than the second insulation layer as recited in claim 6.
 However, Yamazaki (20110089414 (‘9414)) discloses the first insulation layer (gate insulating film) has a greater hydrogen content  than the second insulation layer (i.e. oxide semiconductor layer with sufficiently greater Hydrogen concentration) and the first insulation layer has a smaller oxygen content (H2O) than the second insulation layer (insulation layer withOxide semiconductor). Since Yamazaki (‘9414) introduced insulation layer with oxide concetration and hydrogen concentration of the oxide semiconductor has grater hydrogen contact. The gate insulating layer 444 can be formed to a silicon oxide layer and. The gate insulating layer 444 is preferably formed by a sputtering method so that the gate insulating layer 444 does not contain a large amount of . In the case where a silicon oxide film is formed by a sputtering method, a silicon target or a quartz target is used as a target, and an oxygen gas or a mixed gas of oxygen and argon is used as a sputtering gas (see [0017], [0074], [0110]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teaching of Yamazaki (‘3999) and Yamazaki (‘9414), thereby power consumption can be reduced in the display system.
 
Regarding claim 7:
 Note that Choi in view of Yamazaki (‘3999) discloses wherein in at least one of the insulation layer provided between the third plate and the fourth plate (i.e. electrode of capacitor, C2), 
Choi in view of Yamazaki (‘3999) does not specifically discloses “an oxygen content close to the third plate is greater than an oxygen content close to the fourth plate, and a hydrogen content close to the third plate is smaller than a hydrogen content close to the fourth plate”. However, the limitations are obvious in the system of Yamazaki (‘9414), Since Yamazaki (‘9414) introduced insulation layer with oxide concetration and hydrogen concentration of the oxide semiconductor has grater hydrogen contact. The gate insulating layer 444 can be formed to a silicon oxide layer and. The gate insulating layer 444 is preferably formed by a sputtering method so that the gate insulating layer 444 does not contain a large amount of . In the case where a silicon oxide film is formed by a sputtering method, a silicon target or a quartz target is used as a target, and an oxygen gas or a mixed gas of oxygen and argon is used as a sputtering gas (see [0017] , [0074], [0110]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teaching of Yamazaki (‘3999) and Yamazaki (‘9414), thereby power consumption can be reduced in the display system.
Regarding claim 8:
Choi discloses wherein the first plate (electrode of C1) and the third plate (electrode of C2) are located in one of the functional layers (see Fig. 4), and the second plate and the fourth plate are located in one of the functional layers (0040-0042, Fig. 4). 
Choi in view of Yamazaki (20110089414 (‘9414)) discloses the insulation layers comprise a first insulation layer (e.g. insulating Layer for C1) provided between the first plate and the second plate, and a second insulation layer (insulation layer for C2) is provided between the third plate and the fourth plate, wherein a hydrogen content of the first insulation layer is different from a hydrogen content of the second insulation layer (seeYamazaki (‘9414) [0017] , [0074], [0110])  (see discussion in claim 5). Same motivation as Applied to claim 5.
5.	Claim(s) 2-4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub. No: 20060097966) in view of Yamazaki (20060273999) and further in view of Hector (US 20060077134) and Eom (US Pub. No: 20050285825). 
Regarding claim 20:
Choi discloses wherein the driving array layer comprises a pixel circuit (140), the first transistor (M1’) is a driving transistor of the pixel circuit ([0014]); wherein the driving transistor comprises a gate electrode electrically connected to a first node (Node N), a first terminal (source) electrically connected to a second node (node between M1’ and ELVDD), and a second terminal (drain) electrically connected to a third node (node between M5’ and M1’); and wherein the threshold compensation transistor (M2’ ) comprises a first terminal (source) electrically connected to the third node, a second terminal (drain) electrically connected to the first node, and a control terminal (gate) electrically connected to a first scanning signal terminal (Sn) ([0040-0042]).
Choi in view of Yamazaki (‘3999) does not specifically disclose the second transistor is a threshold compensation transistor of the pixel circuit.
 Eom (US Pub. No: 20050285825) discloses the second transistor (M2’) is a threshold compensation transistor of the pixel circuit, in [0083] FIG. 10B. discloses the data voltage V.sub.DATA applied to the corresponding data line is applied to the gate electrode of the driving transistor T21 through the threshold voltage compensation transistor T23.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teaching of Yamazaki (‘3999) Hector and Eom, thereby providing an accurate data transmission in the display device.
Regarding claim 21:
Choi discloses  wherein the pixel circuit comprises a data writing transistor (M3), a second scanning signal terminal (Sn-1), a data signal terminal (Dm), and the second transistor (M2); wherein the data writing transistor has a gate electrode electrically connected to the second scanning signal terminal (Fig. 4, [0040-0042]), and a first terminal electrically connected to the data signal terminal, and a second terminal electrically connected to the second node (node between M1’ and ELVDD); and wherein the third plate is connected to the gate electrode of the driving transistor (M1’), the fourth plate is connected to the second scanning signal terminal, and the second capacitor is configured to maintain a potential (voltage from ELVD) of the gate electrode of the driving transistor  
Regarding claim 22:
Choi discloses wherein the pixel circuit comprises a bias adjustment transistor (M4’) , a third scanning signal terminal (Sn), and the second capacitor C2; the bias adjustment transistor (M4’) comprises a gate electrode electrically connected to the third scanning signal terminal ([0041-0042]) , a first terminal electrically connected to a bias adjustment signal terminal, and a second terminal electrically connected to the third node; and the third plate is connected to the gate electrode of the driving transistor, the fourth plate is connected to the third scanning signal terminal, and the second capacitor is configured to maintain a potential of the gate electrode of the driving transistor ([0040-0042] Fig. 4). .
Regarding claim 23:
Choi discloses wherein the pixel circuit comprises a first light-emission control transistor (M5’), a light-emission control terminal (En), and the second capacitor (C); wherein the first light-emission control transistor comprises a gate electrode electrically connected to the light-emission control terminal (En), a first terminal electrically connected to the third node, and a second terminal electrically connected to an anode of a light-emitting element; and wherein the third plate is connected to the light-emission control terminal, the fourth plate is connected to the third node, and the second capacitor is configured to reversely bias the driving transistor ([0041-0042, Fig. 4]).

Regarding claim 24:
Choi (US 20060097966) Discloses a display apparatus (Fig. 4), comprising: 
a display panel (Fig. 4), comprising a driving array layer (TFT arrays) having functional layers (source, drain), wherein the driving array layer comprises: a first transistor (M1), wherein the first transistor comprises a first active layer (source or dtain) , a second transistor (M2), wherein the second transistor comprises a second active layer (703) [0040-0041]; 
a first capacitor (C1) comprising a first plate and a second plate; and a second capacitor (C2) comprising a third plate and a fourth plate, wherein the first plate and the second plate are located in two of the functional layers, respectively, and the third plate and the fourth plate are located in two of the functional layers, respectively ([0040-0042]).
Choi does not specifically disclose a first active layer  comprising silicon  and a second active layer comprising oxide semiconductor for first and second transistor respectively. 
Yamazaki (‘3999) discloses a first transistor comprises a first active layer (701)  comprising silicon ([0230]); a second transistor comprises a second active layer comprising oxide semiconductor ([0234]), (in [0230] discloses the base layer 701, an insulating film such as silicon oxide, silicon nitride, or silicon nitride oxide can be used. In [0234] Silicon oxide, silicon nitride, silicon nitride oxide, or the like can be used as the first insulating layer 703, which can be formed in a single layer or in a stacked layer of a plurality of films). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teaching of Yamazaki (‘3999), Hector and Eom thereby increasing the capacity of the capacitor storage.
Allowable Subject Matter
6.	Claims 9-10, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Reasons for Allowance: 
Regarding claim 9:
The closest art of record singly or in combination fails to teach or suggest the limitations “wherein an orthographic projection of the first capacitor on a plane of the display panel at least partially overlaps an orthographic projection of the first transistor of the pixel circuit on the plane of the display panel, and wherein an orthographic projection of the second capacitor on the plane of the display panel does not overlap an orthographic projection of the second transistor on the plane of the display panel”.
Regarding claim 10:
The closest art of record singly or in combination fails to teach or suggest the limitations “ an area of a region where an orthographic projection of the first capacitor on a plane of the 5display panel overlaps an orthographic projection of the first transistor of the pixel circuit on the plane of the display panel is greater than an area of a region where an orthographic projection of the second capacitor on the plane of the display panel overlaps an orthographic projection of the second transistor on the plane of the display panel”.
Regarding claim 15:
 The closest art of record singly or in combination fails to teach or suggest the limitations “ driving array layer is disposed on the base substrate and comprises a first metal layer, a second metal layer, a third metal layer and a fourth metal layer that are sequentially arranged in a direction facing away from the base substrate; and wherein the first transistor comprises a first gate electrode, a first source electrode, a first drain electrode and the first active layer; the second transistor comprises a second gate electrode, a third gate electrode, a second source electrode, a second drain electrode and the second active layer; the first gate electrode is located in the first metal layer, the second gate electrode is located in the second metal layer, the third gate electrode is located in the third metal layer, and at least one of the first source electrode, the first drain electrode, the second source electrode or the second drain electrode is located in the fourth metal layer; and the first active layer is located at a side of the base substrate close to the first gate electrode, and the second active layer is located between the second gate electrode and the third gate electrode” with all other limitations as recited in claim 15.
Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 /SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692